Name: 2005/914/EC: Council Decision of 21 November 2005 on the conclusion of a Protocol amending the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, on a tariff quota for the imports of sugar and sugar products originating in the former Yugoslav Republic of Macedonia into the Community
 Type: Decision
 Subject Matter: Europe;  international trade;  tariff policy;  European construction;  beverages and sugar;  foodstuff;  international affairs
 Date Published: 2006-06-29; 2005-12-20

 20.12.2005 EN Official Journal of the European Union L 333/44 COUNCIL DECISION of 21 November 2005 on the conclusion of a Protocol amending the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, on a tariff quota for the imports of sugar and sugar products originating in the former Yugoslav Republic of Macedonia into the Community (2005/914/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 28 February 2005 the Council authorised the Commission to enter into negotiations with the former Yugoslav Republic of Macedonia to amend the preferential arrangements as regards imports of sugar and sugar products originating in the former Yugoslav Republic of Macedonia into the Community under the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (1) (hereinafter referred to as the SAA). (2) These negotiations have been successfully concluded and the Protocol amending the SAA should be concluded by the Community. (3) The measures necessary for the implementation of this Protocol should be adopted by the Commission in accordance with the same procedure as that provided for as regards the implementation of Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (2), HAS DECIDED AS FOLLOWS: Article 1 The Protocol amending the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, on a tariff quota for the imports of sugar and sugar products originating in the former Yugoslav Republic of Macedonia into the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol in order to bind the Community. Article 3 The Commission shall adopt the detailed rules for implementing the Protocol in accordance with the procedure as laid down in Article 42 of Regulation (EC) No 1260/2001. Done at Brussels, 21 November 2005. For the Council The President J. STRAW (1) OJ L 84, 20.3.2004, p. 13. (2) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).